MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         Oct 26 2020, 8:33 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Wayne Owens,                                       October 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-939
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Michael J. Lewis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D06-1801-F5-336



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-939 | October 26, 2020            Page 1 of 4
                                           Case Summary
[1]   Kevin Wayne Owens (“Owens”) appeals an order of the trial court that revoked

      his probation and ordered him to serve three years of his previously suspended

      sentence in the Indiana Department of Correction (“the DOC”). Owens

      presents the issue of whether the trial court abused its discretion when it

      ordered him to serve three years in the DOC. We affirm.



                                Facts and Procedural History
[2]   On June 17, 2019, Owens pled guilty to Dealing in Methamphetamine, as a

      Level 5 felony.1 He was given a suspended six-year sentence, with two years to

      be served on formal probation and 936 days to be served on informal probation.

      On July 30, 2019, Owens began his formal probation. On September 6, 2019,

      he failed to appear for an appointment with his probation officer. He also failed

      to notify his probation officer of a change in residence. Specifically, Owens had

      left a residential drug treatment program, Club Soda, where he had been placed

      as part of criminal proceedings in Vermillion County. On September 25, 2019,

      the State filed a Notice of Probation Violation and petitioned to revoke Owens’s

      probation.


[3]   On March 25, 2020, the trial court conducted a hearing, at which Owens

      testified and admitted to the alleged violations. He testified that he suffered




      1
          Ind. Code § 35-48-4-1.1(a)(2).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-939 | October 26, 2020   Page 2 of 4
      from depression and anxiety, he was embarrassed to face his probation officer

      because he had lost a job, and he had walked away from Club Soda because the

      availability of drugs threatened his sobriety. The trial court found Owens in

      violation of the terms of his probation and revoked his probation. Owens was

      ordered to serve three years of his suspended sentence in the DOC. The trial

      court recommended to the DOC that Owens be placed in a Purposeful

      Incarceration program. Owens now appeals.



                                 Discussion and Decision
[4]   Probation may be revoked where: (1) the person violated a condition of the

      probation during the probationary period; and (2) the petition to revoke

      probation was filed during the probationary period or before the earlier of one

      year after termination of probation or forty-five days after the state receives

      notification of the violation. See Ind. Code § 35-38-2-3(a). Owens admits that

      he violated conditions of his probation. He does not challenge the timing of the

      State’s petition to revoke; rather, he contends that the trial court abused its

      discretion by ordering that he serve three years of his suspended sentence.


[5]   Where the court finds a person has violated a condition of probation, the court

      may: (1) continue the person on probation, with or without modifying or

      enlarging the conditions; (2) extend the person’s probationary period for not

      more than one year beyond the original probationary period; or (3) order the

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing. See I.C. § 35-38-2-3(h). Trial courts enjoy broad discretion in

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-939 | October 26, 2020   Page 3 of 4
      adjudicating a probation violation. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). We review that decision only for an abuse of discretion, which occurs

      when the decision is clearly against the logic and effect of the facts and

      circumstances. Id. It is well within the trial court’s discretion to determine the

      conditions of probation and revoke it if the conditions are violated. Id. When a

      trial court exercises its grace by ordering probation rather than incarceration,

      the judge has considerable leeway in deciding how to proceed. Id.


[6]   Owens violated conditions of his probation soon after it began by failing to

      attend his meeting with his probation officer and failing to report a change of

      residence. He has seven prior felony convictions and fifteen misdemeanor

      convictions. He has a history of violating the conditions of probation and home

      detention. The trial court commented that Owens had been in his court

      “almost seven straight years” without successful rehabilitation or compliance

      with incarceration alternatives. (Tr. at 24.) Owens has repeatedly

      demonstrated his contempt for the grace bestowed upon him by the court. We

      are not persuaded that the trial court’s decision was clearly against the logic and

      effect of the facts and circumstances.


[7]   Affirmed.


      Vaidik, J., and Weissmann, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-939 | October 26, 2020   Page 4 of 4